
	
		I
		111th CONGRESS
		1st Session
		H. R. 2338
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Tiahrt (for
			 himself, Mr. Herger,
			 Mr. Rogers of Michigan, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit any alien formerly detained at the Department
		  of Defense detention facility at Naval Station, Guantanamo Bay, Cuba, and
		  brought into the United States from receiving any Federal, State, or local
		  public benefit.
	
	
		1.Short titleThis Act may be cited as the
			 No Welfare for Terrorists Act of
			 2009.
		2.Ineligibility for
			 public benefitsNotwithstanding title IV of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601
			 et seq.), or any other provision of law, an alien who is detained at the
			 Department of Defense detention facility at Naval Station, Guantanamo Bay,
			 Cuba, on the date of the enactment of this Act, and subsequently is brought
			 into the United States, is permanently ineligible for any Federal public
			 benefit (as defined in section 401(c) of such Act (8 U.S.C. 1611(c)) and any
			 State or local public benefit (as defined in section 411(c) of such Act (8
			 U.S.C. 1621(c)).
		
